07/01/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                  Case Number: DA 19-0070



                               No. DA 19-0070

STATE OF MONTANA,

            Plaintiff and Appellee,

      v.

ARTHUR RAY PEOPLES,

            Defendant and Appellant.


                                  ORDER

      Upon consideration of Appellant's motion, and good cause

appearing therefore,

      IT IS HEREBY ORDERED that the Motion to Supplement the

Record is GRANTED. The March 16, 2018 body camera video from

Officer Alexis Berger of the Missoula Police Department shall be placed

in the file of this Court for this cause.

      Dated this fi
                  rday of July, 2021.




                                Chief Justice